DETAILED ACTION
	This action is responsive to the following communication: the response filed 11/7/2022.  The changes and remarks disclosed therein have been considered.
	Claim(s) status: 1-20 are pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/7/2022 has been entered.
 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11, 13-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (US2016/0300621 ‒hereinafter Abe).

Regarding claim 1, Abe discloses a system comprising:
a memory device (100; fig.1); and
a processing device (230; fig. 1), operatively coupled with the memory device (i.e. via NAND bus; fig. 1), to perform operations comprising:
determining (i.e. for an initial page PG1; fig. 12) an amount of threshold voltage distribution shift (threshold voltage distribution for PG1 is shifted by an amount corresponding to pages written after PG1 is written; fig. 12, para 0136) corresponding to an amount of time (amount of time from Vth1 distribution immediately after writing to final Vth1 distribution; fig. 12) after programming of a reference page (PG1; fig. 12) of a block of the memory device (fig. 8);
obtaining a correction factor (coefficients α and β, with a factor, functions to correct a verify voltage due to program disturbance; fig. 9, 10; para 0120-0122) corresponding to a memory cell state (each verify voltage Vpvfy represents a memory cell state; para 0122) associated with the block (fig. 8), wherein the memory cell state (i.e. as represented by Vpvfy) is associated with a program-verify voltage (Vpvfy; para 0122);
obtaining an adjusted program-verify voltage (adjusted Vinit for PG16/PG32; fig. 12) by applying an adjustment value (i.e. α3ΔV1+ β15ΔV2 for middle page, α3ΔV1+ β31ΔV2 for final page; fig. 12) to the program-verify voltage (fig. 10), wherein the adjustment value reflects the amount of threshold voltage distribution shift (the amount of threshold voltage distribution shift of PG1 for the middle page and the final page reflects changes from applying the adjustment value; fig. 12) modified by the correction factor (coefficients α and β with the factor; fig. 9, 10); and
programming (PG16/PG32; fig. 12), using the adjusted program-verify voltage (PG16/PG32 is programmed using the adjusted Vinit, respectively; fig. 12), a subsequent, with respect to the reference page (the adjusted Vinit of subsequent page PG16, which corresponds to Vinit of PG1 for the amount corresponding to Vth1; fig. 12), page (PG16; fig. 12) of the block (fig. 8).

Regarding claim 2, Abe discloses the system, wherein the reference page is a temporally first programmed page relative to the temporally subsequent page (i.e. page 1 is programmed before page 16; fig. 12).

Regarding claim 3, Abe discloses the system, wherein the reference page is an absolutely first programmed page of the block (i.e. page 1 is programmed first; fig. 12).

Regarding claim 4, Abe discloses the system, wherein determining the amount of threshold voltage distribution shift further comprises defining a metric derived from one or more parameters related to the reference page (i.e. defining an ideal lower limit value; para 0136).

Regarding claim 6, Abe discloses the system, wherein defining the metric further comprises deriving the metric from minimum read voltage (para 0136).

Regarding claim 7, Abe discloses the system, wherein defining the metric further comprises deriving the metric from time elapsed from programming of the reference page (i.e. elapsed time from Vth1 distribution immediately after writing to final Vth1 distribution; fig. 12).

Regarding claim 8, Abe discloses a method comprising:
determining (i.e. for an initial page PG1; fig. 12), by a processing device (230; fig. 1), an amount of threshold voltage distribution shift (threshold voltage distribution for PG1 is shifted by an amount corresponding to pages written after PG1 is written; fig. 12, para 0136) corresponding to an amount of time (amount of time from Vth1 distribution immediately after writing to final Vth1 distribution; fig. 12) after programming of a reference page (PG1; fig. 12) of a block of a memory device (fig. 8);
obtaining, by the processing device (230; fig. 1), a correction factor (coefficients α and β, with a factor, functions to correct a verify voltage due to program disturbance; fig. 9, 10; para 0120-0122) corresponding to a memory cell state (each verify voltage Vpvfy represents a memory cell state; para 0122) associated with the block (fig. 8), wherein the memory cell state (i.e. as represented by Vpvfy) is associated with a program-verify voltage (Vpvfy; para 0122); 
obtaining, by the processing device (230; fig. 1), an adjusted program-verify voltage (adjusted Vinit for PG16/PG32; fig. 12) by applying an adjustment value (i.e. α3ΔV1+ β15ΔV2 for middle page, α3ΔV1+ β31ΔV2 for final page; fig. 12) to the program-verify voltage (fig. 10), wherein the adjustment value reflects the amount of threshold voltage distribution shift (the amount of threshold voltage distribution shift of PG1 for the middle page and the final page reflects changes from applying the adjustment value; fig. 12) modified by the correction factor (coefficients α and β with the factor; fig. 9, 10); and
programming (PG16/PG32; fig. 12), by the processing device (230; fig. 1) using the adjusted program-verify voltage (PG16/PG32 is programmed using the adjusted Vinit, respectively; fig. 12), a subsequent, with respect to the reference page (the adjusted Vinit of subsequent page PG16, which corresponds to Vinit of PG1 for the amount corresponding to Vth1; fig. 12), page (PG16; fig. 12) of the block (fig. 8).

Regarding claim 9, Abe discloses the method, wherein the reference page is a temporally first programmed page relative to the temporally subsequent page (i.e. page 1 is programmed before page 16; fig. 12).

Regarding claim 10, Abe discloses the method, wherein the reference page is an absolutely first programmed page of the block (i.e. page 1 is programmed first; fig. 12).

Regarding claim 11, Abe discloses the method, wherein determining the amount of threshold voltage distribution shift further comprises defining a metric derived from one or more parameters related to the reference page (i.e. defining an ideal lower limit value; para 0136).

Regarding claim 13, Abe discloses the method, wherein defining the metric further comprises deriving the metric from minimum read voltage (para 0136).

Regarding claim 14, Abe discloses the method, wherein defining the metric further comprises deriving the metric from time elapsed from programming of the reference page (i.e. elapsed time from Vth1 distribution immediately after writing to final Vth1 distribution; fig. 12).

Regarding claim 15, Abe discloses a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device (230; fig. 1), cause the processing device to perform operations comprising:
defining a metric derived from one or more parameters (i.e. defining an ideal lower limit value; para 0136) related to a reference page (PG1; fig. 12) of a block of a memory device (fig. 8);
determining (i.e. for an initial page PG1; fig. 12), based on the metric, an amount of threshold voltage shift (threshold voltage distribution for PG1 is shifted by an amount corresponding to pages written after PG1 is written; fig. 12, para 0136) corresponding to an amount of time (amount of time from Vth1 distribution immediately after writing to final Vth1 distribution; fig. 12) after programming of the reference page (PG1; fig. 12);
obtaining a correction factor (coefficients α and β, with a factor, functions to correct a verify voltage due to program disturbance; fig. 9, 10; para 0120-0122) corresponding to a memory cell state (each verify voltage Vpvfy represents a memory cell state; para 0122) associated with the block (fig. 8), wherein the memory cell state (i.e. as represented by Vpvfy) is associated with a program-verify voltage (Vpvfy; para 0122);
obtaining an adjusted program-verify voltage (adjusted Vinit for PG16/PG32; fig. 12) by applying an adjustment value (i.e. α3ΔV1+ β15ΔV2 for middle page, α3ΔV1+ β31ΔV2 for final page; fig. 12) to the program-verify voltage (fig. 10), wherein the adjustment value reflects the amount of threshold voltage distribution shift (the amount of threshold voltage distribution shift of PG1 for the middle page and the final page reflects changes from applying the adjustment value; fig. 12) modified by the correction factor (coefficients α and β with the factor; fig. 9, 10);
storing (via controller 200; fig. 1) the adjusted program-verify voltage as programming data (adjusted Vinit for PG16/PG32 is set, i.e. stored, for programming subsequent pages, i.e. as programming data; fig. 12); and
programming (PG16/PG32; fig. 12), using the programming data (i.e. using the adjusted Vinit, respectively; fig. 12), a subsequent, with respect to the reference page (the adjusted Vinit of subsequent page PG16, which corresponds to Vinit of PG1 for the amount corresponding to Vth1; fig. 12), page (PG16; fig. 12) of the block (fig. 8).

Regarding claim 16, Abe discloses the non-transitory computer-readable storage medium, wherein the reference page is a temporally first programmed page relative to the temporally subsequent page (i.e. page 1 is programmed before page 16; fig. 12).

Regarding claim 17, Abe discloses the non-transitory computer-readable storage medium, wherein the reference page is an absolutely first programmed page of the block (i.e. page 1 is programmed first; fig. 12).

Regarding claim 19, Abe discloses the non-transitory computer-readable storage medium, wherein defining the metric further comprises deriving the metric from minimum read voltage (para 0136).

Regarding claim 20, Abe discloses the non-transitory computer-readable storage medium, wherein defining the metric further comprises deriving the metric from time elapsed from programming of the reference page (i.e. elapsed time from Vth1 distribution immediately after writing to final Vth1 distribution; fig. 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US2016/0300621 ‒hereinafter Abe).

Regarding claim 5, Abe discloses the system, wherein defining the metric further comprises deriving the metric from read sense (fig. 6, 12; para 0075).
Abe does not expressly disclose a read sense current.
Abe, in an embodiment, teaches a read sense current (para 0197).
Sensing currents in read operations are common and well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Abe is modifiable as taught for the purpose of facilitating data accessing schemes by sensing currents in read operations to determine a state of selected memory cells, for improving the overall reliability of the device (para 0139).

Regarding claim 12, Abe discloses the method, wherein defining the metric further comprises deriving the metric from read sense (fig. 6, 12; para 0075).
Abe, in an embodiment, teaches a read sense current (para 0197).
Sensing currents in read operations are common and well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Abe is modifiable as taught for the purpose of facilitating data accessing schemes by sensing currents in read operations to determine a state of selected memory cells, for improving the overall reliability of the device (para 0139).

Regarding claim 18, Abe discloses the non-transitory computer-readable storage medium, wherein defining the metric further comprises deriving the metric from read sense (fig. 6, 12; para 0075).
Abe, in an embodiment, teaches a read sense current (para 0197).
Sensing currents in read operations are common and well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Abe is modifiable as taught for the purpose of facilitating data accessing schemes by sensing currents in read operations to determine a state of selected memory cells, for improving the overall reliability of the device (para 0139).

Response to Arguments
Applicant's arguments filed 11/7/2022 have been fully considered but they are not persuasive. 
The applicant submits that Abe fails to disclose obtaining an adjusted program-verify voltage by applying an adjustment value to the program-verify voltage, wherein the adjustment value reflects the amount of threshold voltage distribution shift modified by the correction factor (on page 7 of the response).
The examiner respectfully disagrees with the arguments. Abe teaches coefficients α and β, along with a numerical factor “n” (i.e. α*n*ΔV1 and β*n*ΔV2), functions as adjustment values to set verify levels for each memory state so that program disturbances (fig. 9) may be corrected and adjusted (fig. 10, 12) by determining threshold voltage distribution shifts (para 0139). Adjustments to the program-verify voltage (shown as stepped by the correction factor; fig. 10, para 0121-0123) yields adjusted program-verify voltage. Therefore, Abe is considered to disclose the limitations as required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is (571) 272-2267. The examiner can normally be reached M-F, 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
[AltContent: connector]                                                                                 Primary Examiner, Art Unit 2824